Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT
 Ashley Eva Morrison, Appellant                           Appeal from the 6th District Court of Lamar
                                                          County, Texas (Tr. Ct. No. 26166). Opinion
 No. 06-17-00159-CR          v.                           delivered by Justice Burgess, Chief Justice
                                                          Morriss and Justice Moseley* participating.
 The State of Texas, Appellee                             Justice Moseley, Retired, Sitting by
                                                          Assignment.

       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of conviction and sentence and remand this case
to the trial court for a new trial. We also direct the trial court to, on remand, suppress both sets of
both defense counsel’s and the defense investigator’s billing records, together with all prior or
future testimony or evidence which derives from those billing records as “fruit of the poisonous
tree.” We make no ruling on Morrison’s request for a new trial judge, new prosecutor, and new
defense counsel. We also make no ruling on whether—on remand—any Sixth Amendment
violations have occurred as a result of the State’s possession of the second set of billing records
and, if so, whether suppression of those records is sufficient to remedy such violations. Moreover,
because our holdings on the points of error resolved in this opinion are dispositive, we do not
address Morrison’s remaining points of error. Finally, we direct the trial court to take all other
actions consistent with this opinion.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.



                                                         RENDERED MARCH 27, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk